CREDIT AGREEMENT - SPRINGDALE FACILITY

                   CREDIT AGREEMENT, dated as of February 21, 2003, among
ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company (the
"Borrower"), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the Springdale Lenders (the "Springdale
Lenders"), and The Bank of Nova Scotia as Springdale Lender Agent (together with
any successor Springdale Lender Agent appointed pursuant to Article VII, the
"Springdale Lender Agent") for the Springdale Lenders.

PRELIMINARY STATEMENTS

                   (1)     As of the date hereof, (i) Power Trust 2000-A is
indebted to certain banks and financial institutions (the "Existing Lenders")
pursuant to one or more of the agreements listed in Part A-1 of Schedule II
(collectively, the "Existing Lender Debt Documents"), and the aggregate
principal amount owed as of the date hereof to each Existing Lender under the
Existing Lender Debt Documents is set forth in Part A-2 of Schedule II opposite
the name of such Existing Lender (all such amounts, collectively, the "Existing
Lender Debt"), and (ii) certain banks and financial institutions are the owners
of equity in Power Trust 2000-A (the "Equity Participants") pursuant to one or
more of the agreements listed in Part B-1 of Schedule II (collectively, the
"Existing Equity Documents"), and the aggregate principal amount owed as of the
date hereof to each Equity Participant under the Existing Equity Documents is
set forth in Part B-2 of Schedule II opposite the name of such Equity
Participant (all such amounts, collectively, the "Existing Equity
Participations", and together with the Existing Lender Debt, the "Existing
Springdale Lease Participations").

                   (2)     As of the date hereof, the Borrower, the Lessor, the
Trustee, the Certificate Holders, the Conduit, the various Liquidity Banks and
the Liquidity Agent (each as defined therein) are parties to a Participation
Agreement dated as of November 21, 2000 as amended by an Amendment Number 1
dated as of December 21, 2001 (the "Participation Agreement"), which, together
with the Operative Documents (as defined in the Participation Agreement) formed
a synthetic lease relating to the Springdale Plant (as hereinafter defined); and
as further set forth in Article V of the Participation Agreement, and in Section
25.1 of the Master Lease (as defined in the Participation Agreement),the intent
of the parties thereto and under that structure was that the Springdale Plant
represented for commercial law, bankruptcy and taxation (but not financial
reporting) purposes the owned capital assets of the Borrower.

                   (3)     The Borrower has given notice to Power Trust 2000-A
of the exercise by the Borrower of its Purchase Option (as defined in the
Participation Agreement) for the purpose of recognizing the Springdale Plant as
its owned capital assets for all purposes, and in accordance therewith, record
title for the Springdale Plant will be in the name of the Borrower, and the
original intent of the Operative Documents will continue as follows: the
Borrower will be recognized as the owner of the Springdale Plant for federal and
state income tax purposes and bankruptcy purposes, and this Agreement and the
other Financing Documents (as hereinafter defined) will continue the lien on the
Borrower's interest in the Springdale Plant for the benefit of the Springdale
Lenders.

                   (4)     The Borrower has requested that the Springdale
Lenders reconstitute the existing financial obligations of the Borrower under
the Operative Documents (including those arising on the exercise of the Purchase
Option) into a secured loan facility in favor of the Borrower in the aggregate
amount of $270,122,947, and the Springdale Lenders have indicated their
willingness to provide such financing on the terms and conditions of this
Agreement and the other Financing Documents, and the Funds Flow Memorandum.

                   (5)     The Springdale Lenders are also participating in a
further facility being extended to the Borrower to enable it, subject to the
terms of the New Money Credit Agreement, inter alia to complete construction and
commissioning of the Springdale Plant.

                   (6)     The Borrower, the Springdale Lender Agent, and the
Springdale Lenders have, with certain other parties named therein, entered into
a Common Terms Agreement, dated as of the date hereof (the "Common Agreement"),
which contains certain representations, covenants and undertakings for the
benefit of the Bank Lender Parties (as defined therein).

                   NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and agreements contained herein, the parties hereto hereby
agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

                   Section 1.01.     Certain Defined Terms.  Except as otherwise
defined in this Agreement, capitalized terms used in this Agreement but not
defined herein shall have the meanings assigned thereto in Appendix A to the
Common Agreement. In addition, the following terms shall have the following
meanings:

                   "Advance" means an advance by a Springdale Lender to the
Borrower pursuant to Section 2.01.

                   "Agreement" means this Credit Agreement.

                   "Applicable Lending Office" means, with respect to each
Springdale Lender, such Springdale Lender's Domestic Lending Office in the case
of a Base Rate Advance and such Springdale Lender's Eurodollar Lending Office in
the case of a Eurodollar Rate Advance.

                   "Applicable Margin" means:

                   (a)     as of any date after the Repricing Date with respect
to Unsecured Loan Advances, 10.50% per annum; and

                   (b)     as of any date with respect to (i) Unsecured Loan
Advances on or prior to the Repricing Date and (ii) Secured Loan Advances, a
percentage per annum determined by reference to the Rating Level in effect on
such date, as set forth below:

Rating Level

Applicable Margin For Base
Rate Advances

Applicable Margin For Eurodollar
Rate Advances


Level 1


4.00%


5.00%


Level 2


4.50%


5.50%


Level 3


5.00%


6.00%

 

                   "Assignment and Acceptance" means an assignment and
acceptance entered into by a Springdale Lender and an Eligible Assignee, and
accepted by the Springdale Lender Agent, in accordance with Section 8.07 and in
substantially the form of Exhibit C.

                   "Base Rate" means a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:

                   (a)     the rate of interest announced publicly by Citibank
in New York, New York, from time to time, as Citibank's base rate; and

                   (b)     the Federal Funds Rate plus 0.5%.

                   "Base Rate Advance" means an Advance that bears interest as
provided in Section 2.08(a)(i).

                   "Borrower" has the meaning set forth in the recital of
parties to this Agreement.

                   "Borrowing" means a borrowing consisting of simultaneous
Advances of the same Type, made by the Springdale Lenders.

                   "Citibank" means Citibank, N.A.

                   "Common Agreement" has the meaning set forth in Preliminary
Statement (6) of this Agreement.

                   "Continuation", "Continue" and "Continued" each refer to a
continuation of Eurodollar Rate Advances upon the expiration of the Interest
Period therefor as Eurodollar Rate Advances of the same or a different Interest
Period pursuant to Section 2.04.

                   "Conversion", "Convert" and "Converted" each refer to a
conversion of Advances of one Type into Advances of the other Type pursuant to
Section 2.04, 2.08 or 2.10.

                   "Credit Rating" means, as of any date, the credit rating then
in effect by S&P or Moody's, as the case may be, for the long-term senior
unsecured non-credit enhanced Debt of the Borrower, as demonstrated by written
evidence delivered to the Springdale Lender Agent which is in form and substance
reasonably satisfactory to the Springdale Lender Agent.

                   "Domestic Lending Office" means, with respect to any
Springdale Lender, the office of such Springdale Lender specified as its
"Domestic Lending Office" opposite its name on Schedule I or in the Assignment
and Acceptance pursuant to which it became a Springdale Lender, as the case may
be, or such other office of such Springdale Lender as such Springdale Lender may
from time to time specify to the Borrower and the Springdale Lender Agent.

                   "Equity Participants" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Eurocurrency Liabilities" has the meaning set forth in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

                   "Eurodollar Lending Office" means, with respect to any
Springdale Lender, the office of such Springdale Lender specified as its
"Eurodollar Lending Office" opposite its name on Schedule I or in the Assignment
and Acceptance pursuant to which it became a Springdale Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Springdale Lender as such Springdale Lender may from time to time specify to the
Borrower and the Springdale Lender Agent.

                   "Eurodollar Rate" means, with respect to any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing, the rate
per annum obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1.00 minus the Eurodollar Rate Reserve Percentage.

                   "Eurodollar Rate Advance" means an Advance that bears
interest as provided in Section 2.08(a)(ii).

                   "Eurodollar Rate Reserve Percentage" for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

                   "Existing Equity Documents" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Equity Participations" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Lender Debt" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Lender Debt Documents" has the meaning set forth in
Preliminary Statement (1) of this Agreement.

                   "Existing Lenders" has the meaning set forth in Preliminary
Statement (1) of this Agreement.

                   "Existing Springdale Lease Participations" has the meaning
set forth in Preliminary Statement (1) of this Agreement.

                   "Federal Funds Rate" means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
for such transactions received by the Springdale Lender Agent from three Federal
funds brokers of recognized standing selected by it.

                   "Granting Lender" has the meaning set forth in Section
8.07(g).

                   "Indemnified Costs" has the meaning set forth in Section
7.04(a).

                   "Indemnified Party" has the meaning set forth in Section
8.04(b).

                   "Interest Period" means, for each Eurodollar Rate Advance
comprising part of the Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance, as the case may be, and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two or three months, as the Borrower may, upon
notice received by the Springdale Lender Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

                   (a)     the Borrower may not select any Interest Period with
respect to any Eurodollar Rate Advance that ends after the date specified in
clause (a) of the definition of "Maturity Date";

                   (b)     without prejudice to Section 2.04(a), Interest
Periods commencing on the same day for Eurodollar Rate Advances comprising part
of the Borrowing shall be of the same duration;

                   (c)     whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day;

                   (d)     whenever the first day of any Interest Period occurs
on a day of an initial calendar month for which there is no numerically
corresponding day in the calendar month that succeeds such initial calendar
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and

                   (e)     the Borrower may not select any Interest Period with
a duration of two or three months until the later of (i) the date on which the
Borrower has satisfied its obligations under Section 5.01(t)(iv) of the Common
Agreement, and (ii) the date on which all of the Refinancing Obligations, all of
the Obligations under the Springdale Tranche A Facility and the Springdale
Tranche C Facility, and all of the Noteholder Obligations are secured by both
the Group Assets and the Springdale Assets pursuant to the Collateral Documents.

                   "LIBOR" means, for any applicable Interest Period with
respect to all Eurodollar Rate Advances comprising part of the Borrowing, the
British Bankers' Association Interest Settlement Rate per annum for deposits in
Dollars for a period equal to such Interest Period appearing on the display
designated as Page 3750 on the Dow Jones Markets Service (or such other page on
that service or such other service designated by the British Banker's
Association for the display of such Association's Interest Settlement Rates for
Dollar deposits) as of 11:00 a.m. (London, England time) on the day that is two
Business Days prior to the first day of the Interest Period or if such Page 3750
is unavailable for any reason at such time, the rate which appears on the
Reuters Screen ISDA Page as of such date and such time; provided that if the
Springdale Lender Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Springdale Lender Agent to be the average (rounded
upward, if necessary, to the nearest 1/1000th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Springdale Lender Agent two
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. for delivery on the first day of
such Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Rate Advance of The Bank of Nova
Scotia (in its capacity as a Springdale Lender); provided further that,
notwithstanding the foregoing, with respect to (a) the Secured Loan Advances,
until the date on which the Borrower has satisfied its obligations under Section
5.01(t)(iv) of the Common Agreement, LIBOR shall not be less than 2.00% per
annum and (b) the Unsecured Loan Advances, LIBOR shall not be less than 2.00%
per annum.

                   "Maturity Date" means the earlier of (a) April 18, 2005 and
(b) the date of acceleration of all outstanding Advances and termination in
whole of the Springdale Commitments pursuant to Section 6.01.

                   "Moody's" means Moody's Investors Service, Inc.

                   "Note" means a promissory note of the Borrower payable to the
order of any Springdale Lender in substantially the form of Exhibit A,
evidencing the aggregate indebtedness of the Borrower to such Springdale Lender
resulting from Advances made by such Springdale Lender hereunder.

                   "Notice of Borrowing" has the meaning set forth in
Section 2.02(a).

                   "Notice of Conversion/Continuation" has the meaning set forth
in Section 2.04(b).

                   "Other Taxes" has the meaning set forth in Section 2.12(b).

                   "Power Trust 2000-A" means the trust formed by the Trust
Agreement (as defined in the Participation Agreement).

                   "Pro Rata Share" of any amount means, with respect to any
Springdale Lender at any time, the product of such amount times a fraction the
numerator of which is the amount of such Springdale Lender's Springdale
Commitment at such time (or, if the Springdale Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the aggregate principal amount of
the outstanding Advances owing to such Springdale Lender at such time) and the
denominator of which is the aggregate of the Springdale Commitments of all
Springdale Lenders at such time (or, if the Springdale Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the aggregate principal amount
of the outstanding Advances owing to all Springdale Lenders at such time).

                   "Rating Level" means, with respect to any date, any of the
following levels (with Level 1 being the "highest" of such Rating Levels and
Level 3 being the "lowest"), as determined by reference to the Credit Ratings,
if any, on such date issued by S&P and Moody's:

Rating Level

:

Credit Rating

:

Level 1

BB+/Ba1 or higher

Level 2

BB/Ba2

Level 3

BB-/Ba3 or lower

provided

that (a) if on any day the Credit Ratings established by S&P and Moody's fall
within different Rating Levels, the Rating Level for such day shall be
determined by reference to the lower of such Credit Rating; (b) if on any day
neither of, or only one of, S&P and Moody's shall have in effect a Credit
Rating, the Applicable Margin shall be determined by reference to Level 3;
(c) if any Credit Rating established by S&P or Moody's shall be changed, such
change shall be effective as of the date on which such change is notified in
writing to the Borrower, or is announced publicly, by the rating agency making
such change; and (d) if S&P or Moody's shall change the basis on which ratings
are established, each reference to a Credit Rating announced by S&P or Moody's,
as the case may be, shall refer to the then equivalent rating by S&P or Moody's,
as the case may be.

                   "Register" has the meaning set forth in Section 8.07(d).

                   "Repricing Date" means the earlier of (a) July 31, 2003 and
(b) the date on which the Borrower has delivered to each Representative Agent an
Officer's Certificate (i) attaching (A) a copy of the audited Consolidated
annual financial statements of the Borrower and its Subsidiaries dated
December 31, 2002 and interim Consolidated financial statements (consolidated
balance sheets and income statements) of the Borrower and its Subsidiaries dated
as of March 31, 2003 (in each case, as filed with the Securities and Exchange
Commission) and (B) a copy of the letter of PriceWaterhouseCoopers or other
independent public accountants for the Borrower acceptable to the Required
Lenders included in such audited financial statements, (ii) certifying that the
copies of such financial statements fairly present the financial condition of
the Borrower and its Subsidiaries as of the date of such financial statements
and the results of operations of the Borrower and its Subsidiaries for the
period indicated in such financial statements, all in accordance with GAAP and,
subject, in the case of the interim Consolidated financial statements dated as
of March 31, 2003, to normal year-end audit adjustments and the absence of
footnotes, and (iii) certifying as to the amount (as of the date on which the
Liens referred to in clause (iv) below are perfected) which is equal to 30% of
the consolidated assets (as determined for purposes of the Bond Lien Basket
Provisions) of the Borrower, as determined in accordance with GAAP,
(iv) attaching certified copies of the resolutions of the Board of Directors of
each Loan Party authorizing the execution, delivery and performance of any
Collateral Documents to which it is a party and which are necessary to create,
perfect and protect the liens and security interests, subject to the PCB Liens
and with the applicable priorities set forth in Section 2.02 of the Security
Agreement, in the Collateral securing the Unsecured Loan Advances which may,
based upon the interim Consolidated financial statements referred to in
clause (i)(A) above and the certification in clause (iii) above, become Secured
Loan Advances (and constitute Bond Lien Basket Debt) in accordance with
Section 2.15; and (v) certifying that the conditions specified in
Section 2.01(b) of the Security Agreement relating to the securing of such
Unsecured Loan Advances have been satisfied.

                   "Required Springdale Lenders" means, at any time, Springdale
Lenders owed or holding at least a majority in interest of the aggregate
principal amount of the Advances outstanding at such time, or, if no such
principal amount is outstanding at such time, Springdale Lenders holding at
least a majority in interest of the aggregate of the Springdale Commitments.

                   "S&P" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.

                   "Secured Loan Advances" has the meaning set forth in Section
8.10.

                   "Springdale Commitment" means, with respect to any Springdale
Lender at any time, the amount set forth opposite such Springdale Lender's name
on Schedule I under the caption "Springdale Commitment" or, if such Springdale
Lender has entered into one or more Assignment and Acceptances on or prior to
such time, set forth for such Springdale Lender in the Register maintained by
the Springdale Lender Agent pursuant to Section 8.07(e) as such Springdale
Lender's "Springdale Commitment", as such amount may be reduced at or prior to
such time pursuant to Section 2.05 or 6.01.

                   "Springdale Lender" means each Springdale Lender (as defined
in the recital of parties to this Agreement) and each Person that shall become a
Springdale Lender hereto, pursuant to Section 8.07.

                   "Springdale Lender Agent" has the meaning set forth in the
recital of parties to this Agreement.

                   "Springdale Lender Agent's Account" means the account of the
Springdale Lender Agent maintained by the Springdale Lender Agent with The Bank
of Nova Scotia at its office at 1 Liberty Plaza, New York, New York, ABA No.
026-00-2532, Reference Account No. 02684-10, Attn: Loan Administration, or such
other as the Springdale Lender Agent shall specify in writing.

                   "Springdale Premises" means the land more particularly
described in the Springdale Mortgage.

                   "Springdale Tranche A Facility" has the meaning set forth in
Section 8.10.

                   "Springdale Tranche B Facility" has the meaning set forth in
Section 8.10.

                   "Springdale Tranche C Facility" has the meaning set forth in
Section 8.10.

                   "SPV" shall have the meaning provided in Section 8.07(g).

                   "Taxes" has the meaning set forth in Section 2.12(a).

                   "Termination Date" means the earlier of February 28, 2003 and
the date of termination in whole of the Springdale Commitments pursuant to
Section 6.01.

                   "Type" refers to the distinction between Advances bearing
interest at the Base Rate and Advances bearing interest at the Eurodollar Rate.

                   "Unsecured Loan Advances" has the meaning set forth in
Section 8.10.

 

                   SECTION 1.02.     Principles of Interpretation.  This
Agreement and the Schedules and Exhibits hereto, except to the extent that the
context otherwise requires, shall be subject to the same principles of
interpretation as are set forth in Section 1.02 of the Common Agreement.

ARTICLE II

AMOUNT AND TERMS OF THE BORROWING

                   Section 2.01.     Advances.  Each Springdale Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single
advance to the Borrower on the Refinancing Closing (which shall occur on any
Business Day during the period from the date hereof until the Termination Date)
in an amount equal to such Springdale Lender's Springdale Commitment. The
Borrowing shall consist of Advances made simultaneously by the Springdale
Lenders ratably according to their respective Springdale Commitments, and
subject to Section 2.04, shall be Base Rate Advances. If such Borrowing does not
occur on or prior to the Termination Date, all obligations of the Springdale
Lenders herein to make Advances shall immediately and permanently terminate in
accordance with Section 2.05.

                   SECTION 2.02.     Procedures for Borrowing.  (a)  The
Borrowing shall be made on notice, given not later than 10:00 a.m. (New York
City time) on the proposed date of the Borrowing (which shall be a Business
Day), by the Borrower to the Springdale Lender Agent, which shall give to each
Springdale Lender prompt notice thereof by telecopier or electronic mail. Such
notice of the Borrowing (a "Notice of Borrowing ") shall be by telephone,
confirmed immediately in writing, or telecopier or electronic mail, in
substantially the form of Exhibit B, specifying therein (i) the requested date
of the Borrowing (which shall be a Business Day), and (ii)  the requested
aggregate amount of the Borrowing. The Notice of Borrowing shall specify the
Springdale Lender Agent as the payee of the Borrowing.

                   (b)     Subject to Section 2.02(c), with respect to the
Borrowing, each Springdale Lender shall, before 12:00 noon (New York City time)
on the date of the Borrowing, make available for the account of its Applicable
Lending Office to the Springdale Lender Agent at the Springdale Lender Agent's
Account, in immediately available funds, an amount equal to such Springdale
Lender's ratable portion of the Borrowing in accordance with the respective
Springdale Commitments of the Springdale Lenders. After the Springdale Lender
Agent's receipt of such funds and upon fulfillment of the applicable conditions
set forth in Section 3.01, the Springdale Lender Agent will make such funds
available to the Borrower by distributing such funds in accordance with the
Funds Flow Memorandum.

                   (c)     Each Springdale Lender shall be required to make
available to the Springdale Lender Agent its ratable portion of the Borrowing
pursuant to Section 2.02(b) only to the extent, if any, that the principal
amount of the Advances to be made by such Springdale Lender as part of the
Borrowing exceeds an amount equal to the principal amount of the Existing
Springdale Lease Participation of such Springdale Lender as of the Refinancing
Closing. Upon the Refinancing Closing, the principal amount of the Existing
Springdale Lease Participations of the Springdale Lenders shall be deemed to
have been reconstituted by the Advances made by the Springdale Lenders as part
of the Borrowing.

                   (d)     The failure of any Springdale Lender to make the
Advance to be made by it as part of the Borrowing, shall not relieve any other
Springdale Lender of its obligation, if any, hereunder to make its Advance on
the date of the Borrowing, but no Springdale Lender shall be responsible for the
failure of any other Springdale Lender to make the Advance required of such
other Springdale Lender on the date of the Borrowing.

                   SECTION 2.03.     Notice of Borrowing Irrevocable.  (a)  The
Notice of Borrowing shall be irrevocable and binding on the Borrower.

                   (b)     Upon receipt by the Springdale Lender Agent of the
Notice of Borrowing, the Springdale Lender Agent shall give to each Springdale
Lender prompt notice thereof by telecopier or electronic mail.

                   (c)     Unless the Springdale Lender Agent shall have
received notice from a Springdale Lender prior to the date of the Borrowing that
such Springdale Lender will not make available to the Springdale Lender Agent
such Springdale Lender's ratable portion of such Borrowing, the Springdale
Lender Agent may assume that such Springdale Lender has made such portion
available to the Springdale Lender Agent on the date of such Borrowing in
accordance with Section 2.02(b), and the Springdale Lender Agent may, in
reliance upon such assumption make available to the Borrower on such date a
corresponding amount. If and to the extent that such Springdale Lender shall not
have so made such ratable portion available to the Springdale Lender Agent, such
Springdale Lender and the Borrower severally agree to repay or pay to the
Springdale Lender Agent forthwith on demand such corresponding amount and to pay
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid or paid to the Springdale
Lender Agent, at (i) in the case of the Borrower, the interest rate applicable
at such time under Section 2.08 to Advances comprising such Borrowing and
(ii) in the case of such Springdale Lender, the Federal Funds Rate. If such
Springdale Lender shall pay to the Springdale Lender Agent such corresponding
amount, such amount so paid shall constitute such Springdale Lender's Advance as
part of such Borrowing for all purposes.

                   SECTION 2.04.     Interest Elections.  (a)  The Borrower may
elect to Convert all or any portion of the Advances of one Type into Advances of
the other Type, and in the case of Eurodollar Rate Advances, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the Borrowing, in which
case each such portion shall be allocated ratably among the Springdale Lenders.
At no time shall the total number of different Interest Periods for Eurodollar
Rate Advances outstanding exceed four.

                   (b)     To make an election pursuant to this Section, the
Borrower shall give the Springdale Lender Agent prior written notice (or
telephonic notice promptly confirmed in writing) (a "Notice of
Conversion/Continuation") of the Conversion or Continuation, as the case may be,
(i) by 1:00 p.m. (New York City time) on the requested date of a Conversion into
Base Rate Advances and (ii) by 11:00 a.m. (New York City time) three Business
Days prior to a Continuation of or Conversion into Eurodollar Rate Advances.
Each such Notice of Conversion/Continuation shall be irrevocable and shall
specify (A) if different options are being elected with respect to different
portions of the Borrowing, the portions thereof that are to be allocated to each
resulting election (in which case the information to be specified pursuant to
clauses (C) and (D) shall be specified for each resulting portion); (B) the
effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day; (C) whether the
resulting Borrowing is to be comprised of Base Rate Advances or Eurodollar Rate
Advances; and (D) if the resulting Borrowing is to be comprised of Eurodollar
Rate Advances, the Interest Period applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of
"Interest Period". If any such Notice of Conversion/Continuation requests the
Borrowing be comprised of Eurodollar Rate Advances but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any portion of the Borrowing to
which a Eurodollar Rate election has been made shall not be less than
$5,000,000.

                   (c)     If, on the expiration of any Interest Period in
respect of any Eurodollar Rate Advances, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Advances are
repaid as provided herein, the Borrower shall be deemed to have elected to
Convert such Advances to Base Rate Advances. No Advances may be Converted into,
or Continued as, Eurodollar Rate Advances if a Default has occurred and is
continuing, unless the Springdale Lender Agent and the Required Springdale
Lenders shall have otherwise consented in writing. No Conversion of any
Eurodollar Rate Advances shall be permitted except on the last day of the
Interest Period in respect thereof.

                   (d)     Upon receipt of any Notice of
Conversion/Continuation, the Springdale Lender Agent shall promptly notify each
Springdale Lender of the details thereof and of such Springdale Lender's Pro
Rata Share of each election.

                   (e)     Upon the occurrence and during the continuance of any
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Springdale Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

                   SECTION 2.05.     Termination or Reduction of
Commitments.  All unused Springdale Commitments hereunder shall terminate on the
earlier of (i) 5:00 p.m. (New York City time) on the Termination Date and (ii)
immediately following the making of the Advances pursuant to Section 2.01.

                   SECTION 2.06.     Repayment of Advances.  The Borrower shall
repay (a) on or before September 30, 2004, $6,442,849.59, being the aggregate
pro rata proportion of $30,000,000 (inclusive of all mandatory and optional
prepayments made on or prior to such date pursuant to Section 2.07) due to the
Springdale Lenders pursuant to Section 2.03(e)(iii) of the Security Agreement,
(b) on or before December 31, 2004, $38,657,097.56, being the aggregate pro rata
proportion of $180,000,000 (inclusive of all mandatory and optional prepayments
made on or prior to such date pursuant to Section 2.07 and the repayment made
pursuant to clause (i) of this Section 2.06) due to the Springdale Lenders
pursuant to Section 2.03(e)(iv) of the Security Agreement, and (c) on the
Maturity Date, the aggregate principal amount of the remaining Advances then
outstanding.



                   SECTION 2.07.     Prepayments.  (a)  Optional. Subject to
Section 2.04 of the Security Agreement, the Borrower may, upon at least one
Business Day's notice in the case of Base Rate Advances and three Business Days'
notice in the case of Eurodollar Rate Advances, in each case to the Springdale
Lender Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided that (i) each partial prepayment
shall be in an aggregate principal amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof and (ii) if any prepayment of a Eurodollar Rate
Advance is made on a date other than the last day of an Interest Period for such
Advance, the Borrower shall also pay any amounts owing pursuant to
Section 8.04(c).

                   (b)     Mandatory. The Borrower shall prepay the Advances in
accordance with Section 2.03 of the Security Agreement.

                   SECTION2.08.     Interest.  (a)  Scheduled Interest. Subject
to clause (d) below, the Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Springdale Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

                   (i)     Base Rate Advances. During such periods as such
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (A) the Base Rate in effect from time to time and (B) the Applicable Margin
in effect from time to time, payable in arrears monthly on the last day of each
calendar month during such periods and on the date such Base Rate Advance shall
be Converted or paid in full.

                   (ii)     Eurodollar Rate Advances. During such periods as
such Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (A) the Eurodollar
Rate for such Interest Period for such Advance and (B) the Applicable Margin in
effect from time to time during such Interest Period, payable in arrears on the
last day of such Interest Period and on the date such Eurodollar Rate Advance
shall be Converted or paid in full.

                   (b)     Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Springdale Lender, payable
in arrears on the dates referred to in clause (a)(i) or (a)(ii) above and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by Applicable Law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

                   (c)     Notice of Interest Period and Interest Rate. Promptly
after receipt of the Notice of Borrowing pursuant to Section 2.02, or a Notice
of Conversion/Continuation pursuant to Section 2.04(b), the Springdale Lender
Agent shall give notice to the Borrower and each Springdale Lender of the
applicable Interest Period and the applicable interest rate determined by the
Springdale Lender Agent for purposes of clause (a)(i) or (a)(ii) above.

                   (d)     Interest Reset. If any Lien granted pursuant to any
Collateral Document to secure an Unsecured Loan Advance pursuant to Section 2.15
is subsequently determined to be a preference pursuant to Section 547 of the
Bankruptcy Code (or any successor provision or statute) or under any comparable
state law, as found in a judgment by a court of competent jurisdiction,
(i) interest shall be deemed to have accrued on such Advance at the rate
applicable to Unsecured Loan Advances pursuant to clauses (a) and (b) of this
Section 2.08, as applicable, from the date on which such Lien was purported to
be granted until the date of such determination and (ii) the amount by which
(A) interest determined in accordance with clause (i) above with respect to such
Advance for such period, exceeds (B) interest previously paid by the Borrower to
the Springdale Lenders with respect to such Advance for such period, shall be
due and payable by the Borrower on the date of such determination.

                   SECTION 2.09.     Fees.  (a)  (i)  Springdale Lender Agent'
Fees. The Borrower shall pay to the Springdale Lender Agent for its own account
such fees as may from time to time be agreed between the Borrower and Springdale
Lender Agent.

                   (b)     Fees for Unsecured Loan Advances. Without prejudice
to Section 2.08(d), if any Unsecured Loan Advance (or any portion thereof) shall
remain outstanding on August 1, 2003, the Borrower shall, on August 1, 2003, pay
to the Springdale Lender Agent for the account of the Springdale Lenders as of
August 1, 2003 (to be shared among such Springdale Lenders according to their
respective Pro Rata Shares of such fee) a fee equal to the amount by which
(i) the aggregate amount of interest that would have accrued from the date of
the Borrowing through July 31, 2003 if such interest had been determined in
accordance with Section 2.08(a) and (b), as the case may be, using an Applicable
Margin of 10.50% per annum for all Unsecured Loan Advances outstanding as of
August 1, 2003, exceeds (ii) the aggregate amount of interest accrued for the
account of the Springdale Lenders on or before July 31, 2003 with respect to
such Unsecured Loan Advances.

                   SECTION 2.10.     Illegality.  Notwithstanding any other
provision of this Agreement, if the introduction of or any change in or in the
interpretation of any law or regulation shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Springdale Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Springdale Lender to the Borrower through the Springdale Lender Agent,
(i) each Eurodollar Rate Advance will automatically, upon such demand, Convert
into a Base Rate Advance and (ii) the obligation of the Springdale Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Springdale Lender Agent shall notify the Borrower that such Springdale
Lender has determined that the circumstances causing such suspension no longer
exist; provided that, before making any such demand, such Springdale Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Springdale Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Springdale Lender, be otherwise
disadvantageous to such Springdale Lender.

                   SECTION 2.11.     Increased Costs.  (a)  If, due to either
(i) the introduction of or any change (other than any change by way of
imposition or increase of reserve requirements included in the Eurodollar Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) issued after the
date hereof, there shall be any increase in the cost to any Springdale Lender of
agreeing to make or of making, the Borrowing or maintaining Eurodollar Rate
Advances (excluding, for purposes of this Section 2.11, any such increased costs
resulting from (A) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (B) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Springdale Lender is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Springdale Lender (with a copy of such demand to
the Springdale Lender Agent), pay to the Springdale Lender Agent for the account
of such Springdale Lender additional amounts sufficient to compensate such
Springdale Lender for such increased cost; provided that a Springdale Lender
claiming additional amounts under this Section 2.11(a) agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Springdale Lender, be otherwise disadvantageous to such
Springdale Lender. A certificate as to the amount of such increased cost,
submitted to the Borrower by such Springdale Lender, shall be conclusive and
binding for all purposes, absent manifest error.

                   (b)     If any Springdale Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Springdale Lender or any corporation controlling such Springdale Lender and that
the amount of such capital is increased by or based upon the existence of such
Springdale Lender's commitment to lend and other commitments of such type, then,
upon demand by such Springdale Lender or such corporation (with a copy of such
demand to the Springdale Lender Agent), the Borrower shall pay to the Springdale
Lender Agent for the account of such Springdale Lender, from time to time as
specified by such Springdale Lender, additional amounts sufficient to compensate
such Springdale Lender in the light of such circumstances, to the extent that
such Springdale Lender reasonably determines such increase in capital to be
allocable to the existence of such Springdale Lender's commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrower by such
Springdale Lender shall be conclusive and binding for all purposes, absent
manifest error.

                   (c)     If, with respect to any Eurodollar Rate Advances, the
Required Springdale Lenders notify the Springdale Lender Agent that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Springdale Lenders of making, funding or maintaining
their Eurodollar Rate Advances for such Interest Period, the Springdale Lender
Agent shall forthwith so notify the Borrower and the Springdale Lenders,
whereupon (i) each such Eurodollar Rate Advance will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Springdale Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Springdale
Lender Agent shall notify the Borrower that such Springdale Lenders have
determined that the circumstances causing such suspension no longer exist.

                   SECTION 2.12.     Taxes.  (a)  Any and all payments by the
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future withholding taxes, including levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Springdale Lender and the Springdale Lender Agent, (i) taxes imposed on
(or measured by) its overall net income, or any franchise taxes or other similar
taxes imposed for the privilege of carrying on a business in corporate form
(other than taxes imposed as a result of entering into this Agreement and the
transactions contemplated hereby), or taxes measured by its net worth or
shareholder's capital, by the United States, or by the jurisdiction under the
laws of which such recipient is organized or in which its Applicable Lending
Office is located, (ii) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Applicable
Lending Office of any Springdale Lender is located and (iii) withholding taxes
excluded pursuant to clause (e) of this Section 2.12 (all such non-excluded
taxes, including levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as "Taxes"). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Springdale Lender or the Springdale Lender Agent, (A) the sum
payable by the Borrower shall be increased as may be necessary so that after the
Borrower and the Springdale Lender Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Springdale Lender or the Springdale Lender Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make all such deductions and
(C) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

                   (b)     In addition, the Borrower shall pay any present or
future stamp, documentary, excise, property, intangible, mortgage recording or
similar taxes, charges or levies that arise from any payment made hereunder or
under the Notes or from the execution, delivery or registration of, performance
under, or otherwise with respect to, this Agreement or any other Financing
Document, but excluding all other U.S. federal taxes other than withholding
taxes (hereinafter referred to as "Other Taxes"). If revised disclosure
regulations under Section 6011 of the Internal Revenue Code are issued which
modify the definition of a "reportable transaction" so that it does not include
a transaction where the issuer of a debt instrument provides an indemnity for
taxes, in addition to withholding taxes imposed on interest paid on the debt
instrument, for purposes of subsections (a) and (b) of this Section 2.12, the
terms "Taxes" and "Other Taxes" shall include all such taxes (other than any
taxes described in clauses (i), (ii) and (iii) of Section 2.12(a) above),
whether or not collected by way of withholding.

                   (c)     The Borrower shall indemnify each Springdale Lender
and the Springdale Lender Agent for and hold them harmless against the full
amount of Taxes and Other Taxes, and for the full amount of taxes of any kind
imposed by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Springdale Lender or the Springdale Lender Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
reasonable expenses) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Springdale
Lender or the Springdale Lender Agent (as the case may be) makes written demand
therefor.

                   (d)     As soon as practicable (but in no event later than 90
days) after the date of any payment of Taxes, the Borrower shall furnish to the
Springdale Lender Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing such payment. Excluding
payments made by the Springdale Lender Agent, in the case of any payment
hereunder or under the Notes by or on behalf of the Borrower through an account
or branch outside the United States or by or on behalf of the Borrower by a
payor that is not a United States person, if the Borrower determines that no
Taxes are payable in respect thereof, the Borrower shall furnish, or shall cause
such payor to furnish, to the Springdale Lender Agent, at such address, an
opinion of counsel acceptable to the Springdale Lender Agent stating that such
payment is exempt from Taxes. For purposes of subsections (d) and (e) of this
Section 2.12, the terms "United States" and "United States person" shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

                   (e)     Each Springdale Lender organized under the laws of a
jurisdiction outside the United States shall, on or prior to the date of its
execution and delivery of this Agreement in the case of each Springdale Lender
or (as applicable) on the date of the Assignment and Acceptance pursuant to
which it becomes a Springdale Lender, and from time to time thereafter as
requested in writing by the Borrower (but only so long thereafter as such
Springdale Lender remains lawfully able to do so), provide each of the
Springdale Lender Agent and the Borrower with duly certified copies of (i)
Internal Revenue Service Form W-8ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Springdale Lender's conduct of a trade or business in the United
States; or (ii) Internal Revenue Service Form W-8BEN, or any successor form
thereto, certifying that such Springdale Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8BEN or any successor form thereto, together with a certificate stating
that (1) the Springdale Lender is not a "bank" for purposes of Internal Revenue
Code Section 881(c)(3)(A), or the obligation of the Borrower hereunder is not,
with respect to such Springdale Lender, pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of that
section; (2) the Springdale Lender is not a 10% shareholder of the Borrower
within the meaning of Internal Revenue Code Section 871(h)(3) or 881(c)(3)(B);
and (3) the Springdale Lender is not a controlled foreign corporation that is
related to the Borrower within the meaning of Internal Revenue Code Section
881(c)(3)(C); or (iv) such other governmental forms as may be applicable to the
Springdale Lender, including Forms W-8IMY or W-8EXP, which will reduce the rate
of withholding tax on payments of interest. Each Springdale Lender organized
under the laws of the United States that is not a corporation shall, on or prior
to the date of its execution and delivery of this Agreement in the case of the
Springdale Lenders party hereto on the date of the Borrowing, and on the date of
the Assignment and Acceptance pursuant to which it becomes a Springdale Lender
in the case of each other Springdale Lenders, and from time to time as requested
in writing by the Borrower, provide each of the Springdale Lender Agent and the
Borrower with two duly completed copies of Internal Revenue Service Form W-9.
Each Springdale Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Springdale Lender (but
only to the extent such Springdale Lender is lawfully able to do so). Each such
Springdale Lender shall promptly notify the Borrower at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose). If the forms provided
by a Springdale Lender at the time such Springdale Lender first becomes a party
to this Agreement indicate a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Springdale Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Springdale Lender becomes a party to this
Agreement, the Springdale Lender assignor was entitled to payments under
subsection (a) of this Section 2.12 in respect of United States withholding tax
with respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Springdale Lender assignee on such
date. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required by the applicable Internal Revenue Service form
(or related certificate described above), that the applicable Springdale Lender
reasonably considers to be confidential, such Springdale Lender shall give
notice thereof to the Borrower and shall not be obligated to include in such
form or document such confidential information.

                   (f)     Notwithstanding the foregoing, for any period with
respect to which a Springdale Lender has failed to provide the Borrower with the
appropriate form described in subsection (e) above (other than if such failure
is due to a change in law occurring after the date on which a form originally
was required to be provided or if such form otherwise is not required under
subsection (e) above), such Springdale Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Springdale Lender become subject to Taxes because of its failure
to deliver a form required hereunder, the Borrower shall take such steps as such
Springdale Lender shall reasonably request to assist such Springdale Lender to
recover such Taxes.

                   (g)     Any Springdale Lender claiming any additional amounts
payable pursuant to this Section 2.12 agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Eurodollar Lending Office or Domestic Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Springdale Lender, be otherwise
disadvantageous to such Springdale Lender.

                   (h)     If any Springdale Lender determines, in its sole
discretion, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes paid or reimbursed by the Borrower pursuant to
subsection (a) or (c) above in respect of payments under this Agreement or any
Note, a current monetary benefit that it would otherwise not have obtained, and
that would result in the total payments under this Section 2.12 exceeding the
amount needed to make such Springdale Lender whole, such Springdale Lender shall
pay to the Borrower, with reasonable promptness following the date on which it
actually realizes such benefit, an amount equal to the lesser of the amount of
such benefit or the amount of such excess, in each case net of all out-of-pocket
expenses in securing such refund, deduction or credit.

                   SECTION 2.13.     Payments Generally; Pro Rata
Treatment.  (a)  The Borrower shall make each payment hereunder and under the
Notes, regardless of any right of counterclaim or setoff, not later than
11:00 a.m. (New York City time) on the day when due in Dollars to the Springdale
Lender Agent (or, in the case of any payment pursuant to Sections 2.06 and 2.07,
the Borrower shall pay to the Intercreditor Agent for the account of the
Springdale Lender Agent) at the Springdale Lender Agent's Account in immediately
available funds, with payments being received by the Springdale Lender Agent
after such time being deemed to have been received on the next succeeding
Business Day. The Springdale Lender Agent will promptly thereafter cause like
funds to be distributed (i) if such payment by (or for the account of) the
Borrower is in respect of principal, interest, fees or any other Obligation then
payable hereunder and under the Notes to more than one Springdale Lender, to
such Springdale Lenders for the account of their respective Applicable Lending
Offices ratably in accordance with the amounts of such respective Obligations
then payable to such Springdale Lenders and (ii) if such payment by (or for the
account of) the Borrower is in respect of any Obligation then payable hereunder
to one Springdale Lender, to such Springdale Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date of such Assignment and
Acceptance, the Springdale Lender Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Springdale
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

                   (b)     The Borrower hereby authorizes each Springdale Lender
and each of its Affiliates, if and to the extent payment owed to such Springdale
Lender is not made when due hereunder or under the Note held by such Springdale
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower's accounts (other than the Pledged Accounts
and the Controlled Accounts) with such Springdale Lender or such Affiliate any
amount so due.

                   (c)     All computations of interest and of fees shall be
made by the Springdale Lender Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Springdale Lender Agent of an interest
rate, fee or commission hereunder shall be conclusive and binding for all
purposes, absent manifest error.

                   (d)     Unless the Springdale Lender Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to any Springdale Lender hereunder that the Borrower will not make such payment
in full, the Springdale Lender Agent may assume that the Borrower has made such
payment in full to the Springdale Lender Agent on such date and the Springdale
Lender Agent may, in reliance upon such assumption, cause to be distributed to
each such Springdale Lender on such due date an amount equal to the amount then
due such Springdale Lender. If and to the extent the Borrower shall not have so
made such payment in full to the Springdale Lender Agent, each such Springdale
Lender shall repay to the Springdale Lender Agent forthwith on demand such
amount distributed to such Springdale Lender together with interest thereon, for
each day from the date such amount is distributed to such Springdale Lender
until the date such Springdale Lender repays such amount to the Springdale
Lender Agent, at the Federal Funds Rate.

                   (e)     If the Springdale Lender Agent receives funds for
application to the Obligations owing to the Springdale Lenders under the
Financing Documents under circumstances for which the Financing Documents do not
specify the Advances to which, or the manner in which, such funds are to be
applied, the Springdale Lender Agent may, but shall not be obligated to, elect
to distribute such funds to each Springdale Lender ratably in accordance with
such Springdale Lender's proportionate share of the principal amount of all
outstanding Advances, in repayment or prepayment of such of the outstanding
Advances or other Obligations owed to such Springdale Lender, and for
application to such principal installments, as the Springdale Lender Agent shall
direct; provided that the Borrower shall not be liable to any Springdale Lender
with respect to any such distribution by the Springdale Lender Agent; and
provided further that any such fund shall first be applied to any outstanding
Loan Advances, and then to any outstanding Secured Loan Advances.

                   (f)     If any Springdale Lender shall obtain at any time any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise), other than pursuant to Sections 2.10, 2.11 or 2.12 or as
a result of an assignment pursuant to Section  8.07 (a) on account of
Obligations due and payable to such Springdale Lender hereunder and under the
Notes at such time in excess of its ratable share (according to the proportion
of (i) the amount of such Obligations due and payable to such Springdale Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Springdale Lenders hereunder and under the Notes at such time) of payments
on account of the Obligations due and payable to all Springdale Lenders
hereunder and under the Notes at such time obtained by all the Springdale
Lenders at such time or (b) on account of Obligations owing (but not due and
payable) to such Springdale Lender hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing to such Springdale Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Springdale Lenders hereunder and under the Notes at such time) of payments on
account of the Obligations owing (but not due and payable) to all Springdale
Lenders hereunder and under the Notes at such time obtained by all of the
Springdale Lenders at such time, such Springdale Lender shall forthwith purchase
from the other Springdale Lenders such interests or participating interests in
the Obligations due and payable or owing to them, as the case may be, as shall
be necessary to cause such purchasing Springdale Lender to share the excess
payment ratably with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from such purchasing Springdale Lender,
such purchase from each other Springdale Lender shall be rescinded and such
other Springdale Lender shall repay to the purchasing Springdale Lender the
purchase price to the extent of such Springdale Lender's ratable share
(according to the proportion of (i) the purchase price paid to such Springdale
Lender to (ii) the aggregate purchase price paid to all Springdale Lenders) of
such recovery together with an amount equal to such Springdale Lender's ratable
share (according to the proportion of (i) the amount of such other Springdale
Lender's required repayment to (ii) the total amount so recovered from the
purchasing Springdale Lender) of any interest or other amount paid or payable by
the purchasing Springdale Lender in respect of the total amount so recovered.
The Borrower agrees that any Springdale Lender so purchasing an interest or
participating interest from another Springdale Lender pursuant to this
Section 2.13 may, to the fullest extent permitted by Applicable Law, exercise
all its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Springdale Lender were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

                   SECTION 2.14.     Use of Proceeds.  The proceeds of the
Borrowing shall be, and the Borrower agrees that it shall use such proceeds of
the Borrowing solely to fund its exercise of the Purchase Option (as defined in
the Participation Agreement). To procure the payment in full by Power Trust
2000-A of the Existing Springdale Lease Participations, the proceeds of the
Borrowing shall be credited to the Springdale Lender Agent for the account of
the Existing Lenders and the Equity Participants according to their respective
Existing Lender Debt and/or Existing Equity Participation (with the allocation
of such crediting to be made in accordance with the terms of the Participation
Agreement). Allocation of the Borrowing as aforesaid and crediting the named
bank account in accordance with the Notice of Borrowing shall be a deemed
Borrowing from the Springdale Lenders by the Borrower.

                   SECTION 2.15.     Recalculation of Outstanding Principal
Amount of Loan Advances.  On each Recalculation Date (as defined in the Security
Agreement), the outstanding amount of Secured Loan Advances and Unsecured Loan
Advances shall be recalculated in accordance with the provisions of Section 2.01
of the Security Agreement and, upon satisfaction of all conditions specified
therein with respect to the securing of Unsecured Loan Advances (or any portion
thereof), the Unsecured Loan Advances (or any portion thereof) shall, to the
extent provided in Section 2.01 of the Security Agreement, become secured and
deemed to be part of the Secured Loan Advances, as provided therein.

 

ARTICLE III

CONDITIONS OF LENDING

                   SECTION 3.01.     Conditions Precedent to Closing Date.  No
Springdale Lender shall be required or obligated to make its Advance until the
conditions precedent to the Closing Date and the Refinancing Closing set forth
in Sections 3.01 and 3.03, respectively, of the Common Agreement shall have been
satisfied or waived in accordance with the terms of Section 3.04 of the Common
Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                   SECTION 4.01.     Representations and Warranties of the
Borrower.  In order to induce the Springdale Lenders to enter into this
Agreement and the other Financing Documents to which they are a party, the
Borrower confirms that the representations and warranties made in Article IV of
the Common Agreement are hereby incorporated by reference herein as if fully set
forth in this Agreement.

ARTICLE V

COVENANTS OF THE BORROWER

                   SECTION 5.01.     Covenants.  The Borrower agrees that, so
long as any Advance shall remain unpaid or any Springdale Commitment shall
remain outstanding, the Borrower shall observe and perform each of its covenants
and undertakings set forth in the Common Agreement and the other Financing
Documents, which covenants and undertakings are incorporated in this Agreement
by reference as if fully set forth herein, in accordance with their terms.

                   SECTION 5.02.     Special Property Covenants.  The Borrower
agrees that it shall procure that WPPC (and any other necessary Person) shall
(i) consent to and co-operate in the preparation, approval and recording of a
plan of subdivision in respect of the Springdale Premises consistent with the
plan already drafted and approved by the relevant consent authorities, which
evidenced the Springdale Premises as a parcel of land separate from all its
contiguous land, and (ii) grant to the Borrower within one hundred and twenty
(120) days of the date hereof, all easements required by the Borrower (in
consultation with the Springdale Lender Agent) to provide unobstructed and
sufficient vehicular and pedestrian access, ingress and egress from the
Springdale Premises to an open and dedicated public road, including but not
limited to, Butler Street, and to provide sufficient utility service to the
Springdale Premises, including, but not limited to, water, sewer, electricity
and telecommunications. In connection with the foregoing, the Borrower shall
procure that each relevant grantor, within thirty (30) days after written
request by the Springdale Lender Agent, without any charge therefor, and at the
Borrower's sole cost and expense, shall execute and deliver to the Springdale
Lender Agent, in form sufficient for recording in the land records of Allegheny
County, Pennsylvania and any other government office in which such recording or
filing may be necessary, any and all documentation reasonably required by the
Springdale Lender Agent to evidence the foregoing plan of subdivision and
easements. The expiration of the thirty (30) day period following any such
written request by the Springdale Lender Agent in respect of the easements only,
may not be earlier than the expiration of the abovementioned one hundred and
twenty (120) day period.

ARTICLE VI

EVENTS OF DEFAULT

                   SECTION 6.01.     Events of Default.  If any Event of Default
shall occur and be continuing, the Springdale Lenders shall have (in addition to
any and all other available remedies at law or in equity) each of the remedies
to which they are entitled as provided in the Common Agreement and the Security
Agreement.

ARTICLE VII

THE SPRINGDALE LENDER AGENT

                   SECTION 7.01.     Authorization and Action.  Each Springdale
Lender hereby appoints and authorizes the Springdale Lender Agent to (a) take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement and the other Financing Documents as are delegated to the
Springdale Lender Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto and (b) enter into
the Intercreditor Agreement as agent on its behalf and to appoint and indemnify
the AYE/AESC Intercreditor Agent in accordance with the terms thereof. As to any
matters not expressly provided for by the Financing Documents (including
enforcement or collection of the Notes), the Springdale Lender Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Springdale
Lenders, and such instructions shall be binding upon all Springdale Lenders and
all holders of Notes; provided, however, that the Springdale Lender Agent shall
not be required to take any action that exposes the Springdale Lender Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Springdale Lender Agent agrees to give to each Springdale Lender prompt notice
of each notice given to it by the Borrower or any other Person pursuant to the
terms of this Agreement or any other Financing Document.

                   SECTION 7.02.     Springdale Lender Agent's Reliance,
Etc.  Neither the Springdale Lender Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it or them under or in connection with the Financing Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Springdale Lender Agent: (a) may treat the
payee of any Note as the holder thereof until the Springdale Lender Agent
receives and accepts an Assignment and Acceptance entered into by the Springdale
Lender that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (b) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected in good faith by it and shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (c) makes no warranty or representation
to any Springdale Lender and shall not be responsible to any Springdale Lender
for any statements, warranties or representations (whether written or oral) made
in or in connection with the Financing Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Financing Document on the part of any Loan Party
or to inspect the property (including the books and records) of any Loan Party;
(e) shall not be responsible to any Springdale Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Financing Document or any other
instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Financing Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telegram, telecopy or telex) reasonably believed by it to be genuine and signed
or sent by the proper party or parties.

                   SECTION 7.03.     Springdale Lender Credit Decision.  Each
Springdale Lender acknowledges that it has, independently and without reliance
upon the Springdale Lender Agent or any other Springdale Lender and based on the
financial statements referred to in Sections 3.01 and 5.04 of the Common
Agreement and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Financing Documents to which it is a party. Each Springdale Lender also
acknowledges that it will, independently and without reliance upon the
Springdale Lender Agent or any other Springdale Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Financing Documents to which it is a party.

                   SECTION 7.04.     Indemnification.  (a)  Each Springdale
Lender severally agrees to indemnify the Springdale Lender Agent (to the extent
not promptly reimbursed by the Borrower) from and against such Springdale
Lender's ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Springdale Lender Agent in any
way relating to or arising out of the Financing Documents or any action taken or
omitted by the Springdale Lender Agent under the Financing Documents
(collectively, the "Indemnified Costs"); provided that no Springdale Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting directly and primarily from the Springdale Lender Agent's gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Springdale Lender agrees to reimburse the Springdale Lender Agent promptly upon
demand for its ratable share of any damages, losses, liabilities, costs and
expenses (including fees and expenses of counsel) payable by the Borrower under
Section 8.04, to the extent that the Springdale Lender Agent is not promptly
reimbursed for such damages, losses, liabilities, costs and expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.04 applies whether any such
investigation, litigation or proceeding is brought by any Springdale Lender or
any other Person.

                   (b)     For purposes of this Section 7.04, the Springdale
Lenders' respective ratable shares of any amount shall be determined, at any
time, according to the aggregate principal amount of the Advances outstanding at
such time and owing to the respective Springdale Lenders (or, prior to the date
of the Borrowing, their respective Springdale Commitments). The failure of any
Springdale Lender to reimburse the Springdale Lender Agent promptly upon demand
for its ratable share of any amount required to be paid by the Springdale
Lenders to the Springdale Lender Agent as provided herein shall not relieve any
other Springdale Lender of its obligation hereunder to reimburse the Springdale
Lender Agent for its ratable share of such amount, but no Springdale Lender
shall be responsible for the failure of any other Springdale Lender to reimburse
the Springdale Lender Agent for such other Springdale Lender's ratable share of
such amount. Without prejudice to the survival of any other agreement of any
Springdale Lender hereunder, the agreement and obligations of each Springdale
Lender contained in this Section 7.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the other
Financing Documents.

                   SECTION 7.05.     Successor Springdale Lender Agent.  The
Springdale Lender Agent may resign at any time by giving written notice thereof
to the Springdale Lenders and the Borrower and may be removed at any time with
or without cause by the Required Springdale Lenders. Upon any such resignation
or removal, the Required Springdale Lenders shall have the right to appoint a
successor Springdale Lender Agent. If no successor Springdale Lender Agent shall
have been so appointed by the Required Springdale Lenders, and shall have
accepted such appointment, within 30 days after the retiring Springdale Lender
Agent's giving of notice of resignation or the Required Springdale Lenders'
removal of the retiring Springdale Lender Agent, then the retiring Springdale
Lender Agent may, on behalf of the Springdale Lenders, appoint a successor
Springdale Lender Agent, which shall be a commercial bank organized under the
laws of the United States or of any State thereof and having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Springdale Lender Agent hereunder by a successor Springdale Lender Agent, such
successor Springdale Lender Agent shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of the retiring Springdale
Lender Agent, and the retiring Springdale Lender Agent shall be discharged from
its duties and obligations under the Financing Documents. After any retiring
Springdale Lender Agent's resignation or removal hereunder as Springdale Lender
Agent shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Springdale Lender Agent under the Financing Documents.

ARTICLE VIII

MISCELLANEOUS

                   SECTION 8.01.     Amendments, Etc.  No amendment or waiver of
any provision of this Agreement or the Notes, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Springdale Lenders and, in the case of an
amendment only, the Borrower, and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all of the Springdale Lenders, do any of the following at
any time: (a) change the percentage of (i) the Springdale Commitments, or (ii)
the aggregate unpaid principal amount of the Advances that, in each case, shall
be required for the Springdale Lenders or any of them to take any action
hereunder, (b) amend this Section 8.01, (c) increase the Springdale Commitment
of any Springdale Lender or subject any Springdale Lender to any additional
obligation, (d) reduce the principal of, or interest on, the Notes or any fees
or other amounts payable hereunder (including by way of amendment to, or waiving
the operation of, the final proviso in the definition of "LIBOR" with respect to
a minimum rate for LIBOR), (e) postpone any date scheduled for any payment of
principal of, or interest on, the Notes (including pursuant to Section 2.04,
2.06 or 2.07) or any date fixed for payment of fees or other amounts payable
hereunder, (f) limit the liability of the Borrower hereunder or under any of the
Notes or (g) alter any provision of this Agreement requiring the pro rata
sharing of payments among the Springdale Lenders; provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
Springdale Lender Agent in addition to the Springdale Lenders required above to
take such action, affect the rights or duties of the Springdale Lender Agent
under this Agreement or the other Financing Documents. For the avoidance of
doubt, provisions contained in another Financing Document which are incorporated
by reference in this Agreement (including pursuant to Articles IV, V and VI) may
be amended, modified and/or supplemented from time to time in accordance with
the terms of such Financing Document, and this Section 8.01 shall not limit or
otherwise restrict the ability of the parties to such other Financing Document
to amend, modify and/or supplement such provisions in accordance with the terms
of the applicable Financing Document.

                   SECTION 8.02.     Notices, Etc.  All notices and other
communications provided for hereunder shall be either (a) in writing (including
telecopier communication) and mailed, telecopied or otherwise delivered or (b)
by electronic mail or other electronic means (if electronic mail addresses are
designated as provided below), if to the Borrower, at its address at 10435
Downsville Pike, Hagerstown, MD 21740-1766, Attention: Treasurer, Facsimile
Number 301-790-3400 (with a copy to General Counsel, Allegheny Energy Supply
Company, LLC, 10435 Downsville Pike, Hagerstown, MD 21740-1766 (Facsimile
Number: 301-665-2736)); if to any Springdale Lender, at its Domestic Lending
Office specified opposite its name on Schedule I, or (as applicable) at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Springdale Lender; and if to the Springdale Lender Agent, at
its address at The Bank of Nova Scotia, New York Agency, 1 Liberty Plaza, New
York, NY 10006, Attention:  Juliet K. M. Eck, Facsimile Number 212-225-5205; or,
as to any party, at such other address as shall be designated by such party in a
written notice to the other parties. All such notices and other communications
shall, when mailed, telecopied or sent by electronic mail or otherwise, be
effective when deposited in the mails, telecopied or sent by electronic mail
with confirmed delivery notice, or otherwise delivered (or confirmed by a signed
receipt), respectively, addressed as aforesaid, except that notices and
communications to the Springdale Lender Agent pursuant to Article II, III or VII
shall not be effective until received by the Springdale Lender Agent. Delivery
by telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.



                   SECTION 8.03.     No Waiver; Remedies.  No failure on the
part of any Springdale Lender or the Springdale Lender Agent to exercise, and no
delay in exercising, any right hereunder or under any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

                   SECTION 8.04.     Costs and Expenses.  (a)  The Borrower
agrees to pay on demand (i) all costs and expenses of the Springdale Lender
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Financing Documents (including (A) all due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses and (B) the reasonable fees and expenses of counsel
for the Springdale Lender Agent with respect thereto, with respect to advising
the Springdale Lender Agent as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the
Financing Documents, with respect to negotiations with any Loan Party or with
other creditors of any Loan Party or any of its Subsidiaries or other Persons
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors' rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Springdale Lender Agent and each Springdale Lender in
connection with the enforcement of the Financing Documents, whether in any
action, suit or litigation, or any bankruptcy, insolvency or other similar
proceeding, or any restructuring or workout, in each case affecting creditors'
rights generally (including the reasonable fees and expenses of counsel for the
Springdale Lender Agent and each Springdale Lender with respect thereto).

                   (b)     The Borrower agrees to indemnify, defend and save and
hold harmless the Springdale Lender Agent, each Springdale Lender and each of
their Affiliates and their respective officers, directors, employees, agents,
attorneys and advisors (each, an "Indemnified Party") from and against, and
shall pay on demand, any and all claims, damages, losses, liabilities and
expenses (including reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Transaction, the actual or proposed use of the
proceeds of the Advances, the Relevant Documents or any of the transactions
contemplated thereby, or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party's gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
Transaction is consummated. The Borrower also agrees not to assert any claim
against the Springdale Lender Agent, any Springdale Lender or any of their
Affiliates, or any of their respective officers, directors, employees, agents,
attorneys and advisors, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Transaction, the actual or proposed use of the proceeds of the Advances, the
Relevant Documents or any of the transactions contemplated by the Relevant
Documents.

                   (c)     If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Springdale Lender other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.03, 2.10
or 2.11, acceleration of the maturity of the Notes or for any other reason, or
if the Borrower fails to make any payment or prepayment of an Advance for which
a notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04 or 2.07 or otherwise, the Borrower shall, upon
demand by such Springdale Lender (with a copy of such demand to the Springdale
Lender Agent), pay to the Springdale Lender Agent for the account of such
Springdale Lender any amounts required to compensate such Springdale Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment, or Conversion or such failure to pay or prepay, as the
case may be, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Springdale Lender to fund or maintain such Advance.

                   (d)     If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it under any Financing Document, including
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Springdale Lender Agent or any Springdale Lender, in
its sole discretion.

                   (e)     Without prejudice to the survival of any other
agreement of any Loan Party hereunder or under any other Financing Document, the
agreements and obligations of the Borrower contained in Sections 2.11 and 2.12
and this Section 8.04 shall survive the payment in full of principal, interest
and all other amounts payable hereunder and under any of the other Financing
Documents.

                   (f)     Sections 11.1, 11.2 and 11.3 of the Participation
Agreement are hereby incorporated by reference herein, as if they were fully set
forth herein.

                   SECTION 8.05.     Right of Set-off.  Upon (a) the occurrence
and during the continuance of any Event of Default and (b) the issuance of an
Acceleration Notice, the Springdale Lender Agent and each Springdale Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final), other than the Pledged Accounts and the Controlled Accounts, at any time
held and other indebtedness at any time owing by the Springdale Lender Agent,
such Springdale Lender or such Affiliate to or for the credit or the account of
the Borrower against any and all of the Obligations of the Borrower now or
hereafter existing under the Financing Documents, irrespective of whether the
Springdale Lender Agent or such Springdale Lender shall have made any demand
under this Agreement or such Note or Notes and although such Obligations may be
unmatured. The Springdale Lender Agent and each Springdale Lender agrees
promptly to notify the Borrower after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Springdale Lender
Agent and each Springdale Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
set-off) that the Springdale Lender Agent, such Springdale Lender and their
respective Affiliates may have.

                   SECTION 8.06.     Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Springdale Lender Agent and the Springdale Lender Agent shall have been notified
by each Springdale Lender that such Springdale Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Springdale Lender Agent, each Springdale Lender, and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Springdale Lenders.

                   SECTION 8.07.     Assignments and Participations.  (a)  Each
Springdale Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Springdale Commitment, the Advances owing to it and the Note or Notes
held by it); provided that (i) each such assignment shall be of a uniform, and
not a varying, percentage of all rights and obligations under and in respect of
the Springdale Commitments and Advances, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a
Springdale Lender, an Affiliate of any Springdale Lender or an Approved Fund of
any Springdale Lender or an assignment of all of a Springdale Lender's rights
and obligations under this Agreement, the aggregate amount of the Springdale
Commitment and Advances being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $1,000,000 (or such
lesser amount as shall be approved by the Springdale Lender Agent), (iii) each
such assignment shall be to an Eligible Assignee, (iv)  no such assignments
shall be permitted without the consent of the Springdale Lender Agent (each such
consent not to be unreasonably withheld), (v) the parties to each such
assignment shall execute and deliver to the Springdale Lender Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,000, and (vi) each such assignment shall be made on a pro
rata basis with respect to each of (A) such Springdale Lender's Secured Loan
Advances and Unsecured Loan Advances, and (B) such Springdale Lender's rights
and obligations under each of the Springdale Tranche A Facility, the Springdale
Tranche B Facility, and the Springdale Tranche C Facility. Notwithstanding
anything herein to the contrary, the provisions of this clause (a) shall not
apply to assignments relating to sharing of payments or amounts pursuant to
Section 2.13(f) or the Security Agreement.

                   (b)     Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (i) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a
Springdale Lender hereunder and (ii) the Springdale Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.11, 2.12 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Springdale
Lender's rights and obligations under this Agreement, such Springdale Lender
shall cease to be a party hereto).

                   (c)     By executing and delivering an Assignment and
Acceptance, each Springdale Lender assignor thereunder and each assignee
thereunder confirm to and agree with each other and the other parties thereto
and hereto as follows: (i) other than as provided in such Assignment and
Acceptance, such assigning Springdale Lender makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with any Financing Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Financing Document or
any other instrument or document furnished pursuant thereto; (ii) such assigning
Springdale Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Financing Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement and the other Financing Documents, together with copies of the
financial statements referred to in Sections 3.01 and 5.04 of the Common
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon the
Springdale Lender Agent, such assigning Springdale Lender or any other
Springdale Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Financing Documents;
(v) such assignee confirms that it is an Eligible Assignee; (vi) such assignee
appoints and authorizes the Springdale Lender Agent, the Collateral Agent and
the Intercreditor Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Financing Documents as are
delegated to the Springdale Lender Agent, the Collateral Agent and the
Intercreditor Agent, respectively, by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement and the other
Financing Documents are required to be performed by it as a Springdale Lender.

                   (d)     The Springdale Lender Agent shall maintain at its
address referred to in Section 8.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Springdale Lenders and the Springdale Commitment of, and
principal amount of the Advances owing to, each Springdale Lender from time to
time (the "Register"). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Springdale Lender Agent and the Springdale Lenders shall treat each Person whose
name is recorded in the Register as a Springdale Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or the Springdale Lender Agent or any Springdale Lender at any
reasonable time and from time to time upon reasonable prior notice.

                   (e)     Upon its receipt of an Assignment and Acceptance
executed by an assigning Springdale Lender and an assignee, together with any
Note or Notes subject to such assignment, the Springdale Lender Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and each of the Intercreditor Agent and the Collateral
Agent. In the case of any assignment by a Springdale Lender, within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall execute and deliver to the Springdale Lender Agent in exchange
for the surrendered Note or Notes a new Note to the order of such Eligible
Assignee in an amount equal to the Springdale Commitment assumed by it pursuant
to such Assignment and Acceptance and, if any assigning Springdale Lender has
retained a Springdale Commitment hereunder, a new Note to the order of such
assigning Springdale Lender in an amount equal to the Springdale Commitment
retained by it hereunder. Such new Note or Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A.

                   (f)     Each Springdale Lender may sell participations to one
or more Persons (other than any Loan Party or any Affiliate of any Loan Party)
in or to all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Springdale Commitment, the Advances owing to
it and the Note or Notes (if any) held by it); provided, however, that (i) such
Springdale Lender's obligations under this Agreement (including its Springdale
Commitment) shall remain unchanged, (ii) such Springdale Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Springdale Lender shall remain the holder of any such
Note for all purposes of this Agreement, (iv) the Borrower, the Springdale
Lender Agent and the other Springdale Lenders shall continue to deal solely and
directly with such Springdale Lender in connection with such Springdale Lender's
rights and obligations under this Agreement and (v) no participant under any
such participation shall have any right to approve any amendment or waiver of
any provision of any Financing Document, or any consent to any departure by any
Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release any material
portion of the Collateral.

                   (g)     Notwithstanding anything in this Agreement to the
contrary (including any other provision regarding assignments, participations,
transfers or novations), any Springdale Lender (a "Granting Lender") may,
without the consent of any other party hereto, grant to a special purpose
vehicle (whether a corporation, partnership, limited liability company, trust or
otherwise, an "SPV") sponsored or managed by the Granting Lender or any
Affiliate thereof, a participation in all or any part of any Advance (including
the Springdale Commitment therefor) that such Granting Lender has made or will
make pursuant to this Agreement; provided that (i) such Granting Lender's
obligations under this Agreement (including its Springdale Commitment) shall
remain unchanged; (ii) such Granting Lender shall remain the holder of its Note
for all purposes under this Agreement; and (iii) the Borrower, the Springdale
Lender Agent and the other Springdale Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender's
rights and obligations under the Financing Documents. Each party hereto hereby
agrees that (A) no SPV will be entitled to any rights or benefits that a
Springdale Lender would not otherwise be entitled to under this Agreement or any
other Financing Document; and (B) an SPV may assign its interest in any Advance
under this Agreement to any Person that would constitute a Springdale Lender
subject to the satisfaction of all requirements for an assignment by any
Springdale Lender set forth in this Section 8.07. Notwithstanding anything in
this Agreement to the contrary, the Granting Lender and any SPV may, without the
consent of any other party to this Agreement, and without limiting any other
rights of disclosure of the Granting Lender under this Agreement, disclose on a
confidential basis any non-public information relating to its funding of
Advances to (1) (in the case of the Granting Lender) any actual or prospective
SPV, (2) (in the case of an SPV) its lenders, sureties, reinsurers, guarantors
or credit liquidity enhancers, (3) their respective directors, officers, and
advisors, and (4) any rating agency.

                   (h)     Any Springdale Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 8.07, disclose to the assignee or participant or proposed assignee
or participant any information relating to the Borrower furnished to such
Springdale Lender by or on behalf of the Borrower.

                   (i)     Notwithstanding any other provision set forth in this
Agreement, any Springdale Lender may at any time create a security interest in
all or any portion of its rights under this Agreement (including the Advances
owing to it and the Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

                   SECTION 8.08.     Execution in Counterparts.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

                   SECTION 8.09.     Borrower's Confirmation.  The Borrower
confirms for the benefit of the Springdale Lender Agent and the Springdale
Lenders that: (i) it has specifically requested the Springdale Lenders to make
available the facility contemplated by this Agreement, and in doing so has
undertaken or procured such financial and credit analysis of its position
(before, and as it is projected to be after the Borrowing) as it deems necessary
and appropriate, and made a separate and independent decision to enter into this
Agreement; and (ii) prior to entering into this Agreement, it has sought and
obtained such independent legal, tax, accounting and other professional advice
in relation this Agreement and the transactions contemplated by it (including
without limitation, the purposes and intents set forth in Preliminary Statements
(2) and (3) hereof, and the purposes for which the proceeds of the Borrowing may
be used by the Borrower) as it deems necessary and appropriate.

                   SECTION 8.10.     Certain Matters Relating to Collateral and
Security Agreement.  For purposes of the making of certain calculations,
including for purposes of Sections 2.08(d), 2.09(b) and 2.15, and as to matters
relating to rights in Collateral (all as set forth in the Security Agreement and
the Mortgages (other than the Mortgages securing New Money Obligations and the
Springdale Obligations)), the parties agree that certain portions of the
Advances made hereunder shall be deemed to be allocated and treated as follows:
(a) the "Springdale Tranche A Facility" shall notionally be comprised of
Advances in an aggregate principal amount equal, as of the Refinancing Closing,
to $94,334,904.55; (b) the "Springdale Tranche B Facility" shall notionally be
comprised of Advances in an aggregate principal amount equal, as of the
Refinancing Closing, to $150,000,000; and (c) the "Springdale Tranche C
Facility" shall notionally be comprised of Advances in an aggregate principal
amount equal, as of the Refinancing Closing, to $25,788,042.45. The aggregate
principal amount of each of the Springdale Tranche A Facility, the Springdale
Tranche B Facility, and the Springdale Tranche C Facility shall be recalculated
from time to time in accordance with Section 2.01 of the Security Agreement. In
addition, for purposes of the calculations and matters relating to rights in
Collateral, as set forth in the Security Agreement and the Mortgages (other than
Mortgages securing New Money Obligations and the Springdale Obligations), (i)
notwithstanding that Advances (or any portion thereof) under each of the
Springdale Tranche B Facility, and the Springdale Tranche C Facility are secured
by the Springdale Assets, to the extent that such Advances (or any portion
thereof) have not become secured by the Group Assets in accordance with the
Security Agreement and the other Collateral Documents, such Advances shall be
referred to herein and in the other Financing Documents as "Unsecured Loan
Advances"; and (ii) Advances under the Springdale Tranche A Facility, and
Advances (or any portion thereof) under each of the Springdale Tranche B
Facility, and the Springdale Tranche C Facility which have become secured by the
Group Assets in accordance with the Security Agreement and the other Collateral
Documents, shall be referred to herein and in the other Financing Documents as
"Secured Loan Advances".

                   SECTION 8.11.     Jurisdiction, Etc.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Financing Documents to which it
is a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Financing Documents in the courts of any jurisdiction.

                   (b)     Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any of the other Financing Documents to which it is a party in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

                   SECTION 8.12.     Governing Law.  This Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.

                   SECTION 8.13.     Waiver of Jury Trial.  Each of the
Borrower, the Springdale Lender Agent and the Springdale Lenders irrevocably
waives all right to trial by jury in any action, proceeding or counterclaim
(whether based on contract, tort or otherwise) arising out of or relating to any
of the Financing Documents, the Advances or the actions of the Springdale Lender
Agent or any Springdale Lender in the negotiation, administration, performance
or enforcement thereof.

                   SECTION 8.14.     Participating Interest Transfers.  Pursuant
to Section 10.2 of the Participation Agreement and immediately prior to the
Refinancing Closing, (i) Scotiabanc, Inc. as an Equity Participant has
transferred to The Bank of Nova Scotia a participating interest in its Lessor
Amounts (as defined in the Participation Agreement) equal to the whole of such
Lessor Amounts, for consideration equal to Scotiabanc, Inc.'s Existing Equity
Participation, and (ii) Citibank, N.A. as an Existing Lender has transferred to
Citicorp USA, Inc. a participating interest in its Loans (as defined in the
Participation Agreement) equal to the whole of such Loans, for consideration
equal to Citibank, N.A.'s Existing Lender Debt.

[SIGNATURE PAGES FOLLOW]

                   IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

                                                                ALLEGHENY ENERGY
SUPPLY
                                                                     COMPANY,
LLC

                                                                By  /s/ REGIS
F.BINDER
                                                                Name:  Regis F.
Binder
                                                                Title:  Treasurer

 

                                                                     THE BANK OF
NOVA SCOTIA
                                                                    as
Springdale Lender Agent

                                                               By  JULIET K. M.
ECK
                                                                     Name:  Juliet
K. M. Eck
                                                                     Title:  Director

 

                                                     Springdale Lenders

                                                             

BANK HAPOALIM, B.M. as Springdale
                                                                   Lender

                                                             By  /s/ JAMES P.
SURLESS and LAURA ANNE RAFFA
                                                                   Name:  James
P. Surless and Laura Anne Raffa
                                                                   Title:  Vice
President and Corporate Manager

 

                                                               PNC COMMERCIAL,
LLC as Springdale
                                                                    Lender

                                                               By  /s/ JAMES G.
KLOCEK
                                                               Name:  James G.
Klocek
                                                               Title:  Vice
President

 

                                                               THE BANK OF NOVA
SCOTIA as
                                                                    Springdale
Lender

                                                               By  /s/ JULIET K.
M. ECK
                                                                     Name:  Juliet
K. M. Eck
                                                                     Title:  Director

 

                                                               PNC BANK, N.A. as
Springdale Lender

                                                               By  /s/ THOMAS A.
MAJESKI
                                                                     Name:  Thomas
A. Majeski
                                                                     Title:  Vice
President

 

                                                               CITICORP USA,
INC. as Springdale
                                                                    Lender

                                                               By  /s/ ROBERT J.
HARRITY, JR.
                                                                     Name:  Robert
J. Harrity, Jr.
                                                                     Title:

 

                                                               SUNTRUST BANK as
Springdale Lender

                                                               By  /s/ STEVEN J.
NEWBY
                                                                     Name:  Steven
J. Newby
                                                                     Title:  Director

 

                                                               BANK OF AMERICA,
N.A. as Springdale
                                                                    Lender

                                                               By  /s/ JOHN F.
REGISTER
                                                                     Name:  John
F. Register

                                                                     Title:  Principal

 

                                                               MELLON BANK, N.A.
as Springdale
                                                                    Lender

                                                               By  /s/ ALAN J.
KOPOLOW
                                                                      Name:  Alan
J. Kopolow
                                                                      Title:  First
Vice President

                   Each of the following Persons consents to the transactions
contemplated in this Agreement, including any transfers and assignments, and
(other than Power Trust 2000-A) authorizes and directs Power Trust 2000-A to
enter into and perform this Agreement and the transactions contemplated herein:

POWER TRUST 2000-A


By:  /s/ ROBERT P. HINES, JR.
           Name:  Robert P. Hines, Jr.
           Title:  Senior Financial Services Officer

 

CITIBANK, N.A.


By:  /s/ ROBERT. J. HARRITY, JR.
          Name:  Robert J. Harrity, Jr.
          Title:

SCOTIABANC, INC.


By:  /s/ WILLIAM E. ZARRETT
           Name:  William E. Zarrett
           Title:  Managing Director

 

PNC COMMERCIAL, LLC


By:  /s/ JAMES G. KLOCEK
          Name:  James G. Klocek
          Title:  Vice President

LIBERTY STREET FUNDING
CORPORATION


By:  /s/ ANDREW L. STIDD
           Name:  Andrew L. Stidd

           Title:  President

 

$270,122,947

CREDIT AGREEMENT

Dated as of February 21, 2003

Among

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

as Borrower

and

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Springdale Lenders

and

THE BANK OF NOVA SCOTIA

as Springdale Lender Agent



TABLE OF CONTENTS

Section

 

Page

ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

SECTION 1.01

Certain Defined Terms

2

SECTION 1.02.

Principles of Interpretation

9

ARTICLE II AMOUNT AND TERMS OF THE BORROWING

SECTION 2.01.

Advances

10

SECTION 2.02.

Procedures for Borrowing

10

SECTION 2.03.

Notice of Borrowing Irrevocable

11

SECTION 2.04.

Interest Elections

11

SECTION 2.05.

Termination or Reduction of Commitments

12

SECTION 2.06.

Repayment of Advances

12

SECTION 2.07.

Prepayments

12

SECTION 2.08.

Interest

13

SECTION 2.09.

Fees

14

SECTION 2.10.

Illegality

14

SECTION 2.11.

Increased Costs

15

SECTION 2.12.

Taxes

16

SECTION 2.13.

Payments Generally; Pro Rata Treatment

19

SECTION 2.14.

Use of Proceeds

21

SECTION 2.15.

Recalculation of Outstanding Principal Amount of Loan Advances

21

ARTICLE III CONDITIONS OF LENDING

SECTION 3.01.

Conditions Precedent to Closing Date

21

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01.

Representations and Warranties of the Borrower

22

ARTICLE V COVENANTS OF THE BORROWER

SECTION 5.01.

Covenants

22

SECTION 5.02.

Special Property Covenants

22

ARTICLE VI EVENTS OF DEFAULT

SECTION 6.01.

Events of Default

23

ARTICLE VII THE SPRINGDALE LENDER AGENT

SECTION 7.01.

Authorization and Action

23

SECTION 7.02.

Springdale Lender Agent's Reliance, Etc.

23

SECTION 7.03.

Springdale Lender Credit Decision

24

SECTION 7.04.

Indemnification

24

SECTION 7.05.

Successor Springdale Lender Agent

25

ARTICLE VIII MISCELLANEOUS

SECTION 8.01.

Amendments, Etc.

25

SECTION 8.02.

Notices, Etc.

26

SECTION 8.03.

No Waiver; Remedies

26

SECTION 8.04.

Costs and Expenses

27

SECTION 8.05.

Right to Set-off

28

SECTION 8.06.

Binding Effect

28

SECTION 8.07.

Assignments and Participations

29

SECTION 8.08

Execution in Counterparts

32

SECTION 8..09

Borrower's Confirmation

32

SECTION 8.10.

Certain Matters Relating to Collateral and Security Agreement

32

SECTION 8.11.

Jurisdiction, Etc.

33

SECTION 8.12.

Governing Law

33

SECTION 8.13.

Waiver of Jury Trial

33

SECTION 8.14.

Participating Interest Transfers

34

 

 

SCHEDULES

Schedule I                  -   Commitments and Applicable Lending Offices
Schedule II                 -   Existing Springdale Lease Participation

EXHIBITS

Exhibit A                    -   Form of Note
Exhibit B                    -   Form of Notice of Borrowing
Exhibit C                    -   Form of Assignment and Acceptance